Citation Nr: 1046513	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  10-24 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for dental trauma of teeth 
numbered 8 and 9.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran, who is the Appellant in this case, served on active 
duty from April 1943 to May 1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

In an October 1975 rating decision, service connection was 
granted for dental trauma of teeth numbered 8 and 9.  


CONCLUSION OF LAW

The appeal on the merits of the Veteran's claim for service 
connection for dental trauma of teeth numbered 8 and 9 has become 
moot by virtue of an October 1975 rating decision grant of 
service connection; there remains no matter in controversy for 
which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 
7105(d)(5) (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Inasmuch as the 
benefit sought is being dismissed due to lack of jurisdiction by 
the Board, there is no reason to address VCAA duties to notify 
and assist, because there is no reasonable possibility that any 
further notice or assistance could aid in substantiating the 
claim.   Where the law is dispositive, the claim must be denied 
due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In cases such as this, VA is not required to meet 
the duty to notify or assist a claimant, where a claim cannot be 
substantiated because there is no legal basis for the claim.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. 
Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004. 

Dismissal of Substantive Appeal

The Veteran completed an appeal from a February 2009 rating 
decision of the VA RO in Reno, Nevada, which purported to deny 
service connection for dental trauma of teeth numbered 8 and 9.  
38 U.S.C.A. § 7104.  Notwithstanding this adjudication, review of 
the record shows that, prior to that time, in an October 1975 
rating decision, the RO had already granted service connection 
for dental trauma of teeth numbered 8 and 9.  

Although the RO has stated that the October 1975 grant was for 
dental treatment purposes only and has now developed the appeal 
as one for compensation for dental trauma of these same two 
teeth, the Board notes that a claim for treatment also includes a 
claim for compensation.  Mays v. Brown, 5 Vet. App. 302 (1993).  
Thus service connection for dental trauma of teeth numbered 8 and 
9 has already been established for all purposes.  

The Board has considered and rejected an interpretation of the 
claim for service connection as one of increased evaluation for 
lost teeth because the Veteran, in his substantive appeal, 
specifically wrote that he wanted no more than a 0 percent 
evaluation for his teeth.  

For these reasons, the Board finds that the appeal on the merits 
of the Veteran's claim for service connection for dental trauma 
of teeth numbered 8 and 9 is moot by virtue of the October 1975 
rating decision grant in full of service connection for dental 
trauma of teeth numbered 8 and 9, and the current appeal must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. §§ 7104(a), 
7105(d)(5).  


ORDER


The appeal of service connection for dental trauma of teeth 
numbered 8 and 9, being without legal merit, is dismissed.  



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


